DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  “Filtering Vehicle Repair Facilities Based On Vehicle Features,” for example.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-10 are directed to a machine and claims 11-20 are directed to a process.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“receive… identifying information for a given vehicle and information identifying damaged vehicular shell/unibody features of the given vehicle; determine a relevant geographic location corresponding to the given vehicle; use the identifying information and the information identifying the damaged vehicular shell/unibody features of the given vehicle to identify a plurality of special circumstances characterizing repairability requirements for the vehicular shell/unibody features of the given vehicle; use the relevant geographic location and the plurality of special circumstances to filter information regarding a plurality of available vehicular repair facilities to thereby identify at least one vehicular repair facility that can accommodate the plurality of special circumstances and that meets a geographic convenience criterion; transmit … displayable information that includes identifying content regarding the at least one vehicular repair facility that can accommodate the plurality of special circumstances and that meets the geographic convenience criterion.” Claim 1.

2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims are a network interface configured to communicatively couple to at least one communications network, and a control circuit operably coupled to the network interface.  These additional elements have been considered individually, in combination, and altogether as a whole with the functions they perform, e.g., the “network interface configured to communicatively couple to at least one communications network” while not described in any meaningful or substantive way is understood to represent the technical environment wherein the claimed functions operate and to serve as a communication medium, and the control circuit is generally referenced for performance MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There are no particular machines or manufactures identified in the present claims.  Any claimed elements that are not abstract are identified broadly and generally as applying the method, and the method itself is described only by way of the intended functional results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines, and without reference to its use in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional  2019 PEG, step 2B.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sparse additional elements of the claim are mere props supporting instructions to implement an abstract idea or other exception on a computer (a “control circuit”). MPEP 2106.05(f).  The claims invoke computers or other machinery merely as tools to perform an abstract process.  Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements are recited at a high level of generality, merely implement abstract ideas using generic computers, and fail to present a technical solution to a technical problem created by the use of the surrounding technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
Finally, dependent claims 2-10 and 12-20 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leise (Patent No. US 9,208,526 B1).
Leise teaches all the limitations of claims 1-20.  Leise discloses, pertaining to:
Claim 1. An apparatus configured to identify a vehicular shell/unibody repair facility comprising:	●	a network interface configured to communicatively couple to at least one communications network (claim 1; see at least figs. 2, 6A, 7-8);	●	a control circuit operably coupled to the network interface (claims 1, 11; see at least figs. 7-8, c2:15-34 “computing devices communicatively coupled to the communication network, each of the one or more computing devices having a memory and one or more processors”) and configured to:	●	receive via the network interface identifying information for a given vehicle and information identifying damaged vehicular shell/unibody features of the given vehicle (claims 1, 11; see at least abstract, figs. 1-5, c3:25-40 “crash information of a vehicle involved in a crash to approximate the extent of damage to the vehicle,” c5:1-15 “information may include the damaged vehicle's identification number (VIN) and related data, …. may include the make, model, year, and type of vehicle as well as previous damage/repair information …. may include a vehicle data identifier (VDI) for the damaged vehicle. A VDI may include a plurality of segments corresponding to vehicle attributes associated with an individual vehicle”);	●	determine a relevant geographic location corresponding to the given vehicle (claims 1, 11; see at least c3:25-40 “bring the damaged vehicle to an interim location for a damage assessment before transporting the damaged vehicle to a designated 

Claim 2. The apparatus of claim 1 wherein the identifying information for the given vehicle comprises a 17-character vehicle identification number (VIN) (claims 2, 12; see at least c5:1-15 “information may include the damaged vehicle's identification number (VIN) and related data”).

Claim 3. The apparatus of claim 1 wherein the identifying information for the given vehicle comprises make, model, and year information for the given vehicle (claims 3, 13; see at least c5:1-15 “information may include the damaged vehicle's identification number (VIN) and related data, …. may include the make, model, year”).

Claim 4. The apparatus of claim 1 wherein the control circuit is further configured to receive, via the network interface, present location information for the given vehicle and wherein the control circuit is configured to determine the relevant geographic location corresponding to the given vehicle as a function of the present location information (claims 4, 14; see at least c25:5-20).

Claim 5. The apparatus of claim 4 wherein the present location information comprises global positioning system (GPS) information (claims 5, 15; see at least c25:5-20).

e.g., sensors, operatively coupled to the vehicle. … For example, spatial sensors may be placed at different locations throughout the vehicle. Each spatial sensor may correspond to a vehicle part such as, for example, a front pillar or a portion thereof,” c9:31-56 “spatial sensors disposed throughout the vehicle frame body may be used to detect a particular portion of the frame body has moved from its original alignment”).

Claim 7. The apparatus of claim 6 wherein the vehicular shell/unibody features do not include:	●	powertrain components (claims 7, 17; Please note: negative limitations such as this are generally interpreted as the mere absence of an affirmative limitation.  Thus this limitation would be anticipated by any prior art that does not indicate the presence of powertrain components in this context (the description of vehicular shell/unibody features).  The reference does not describe powertrain components, and therefore must be understood as not including them.);	●	window glass (claims 7, 17; Please note: negative limitations such as this are generally interpreted as the mere absence of an affirmative limitation.  Thus this limitation would be anticipated by any prior art that does not indicate the presence of window glass in this context (the description of vehicular shell/unibody features).  The reference does not describe window glass, and therefore must be understood as not 

Claim 8. The apparatus of claim 1 wherein the plurality of special circumstances that characterize repairability requirements for the vehicular shell/unibody features of the given vehicle include particular materials used to form any of the vehicular shell/unibody features (claims 8, 18; see at least c10:35-57 “treatment complexity level may include estimates or indications of the … type and amount of vehicle body parts that may be damaged, e.g., body panel (front, side, rear, quarter-panel, rocker panel, driver-side, and passenger-side), bumper, radiator, lights, water pump, battery, struts, frame, and gas tank”).



Claim 10. The apparatus of claim 9 wherein the at least one additional selection criteria comprises at least one of:	●	service hours (claims 10, 20; see at least abstract “availability,” c11:10-32 “hours of repair time”);	●	replacement vehicle availability (claims 10, 20; Please note: The phrase "at least one" recites alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted."));	●	vehicle pickup service availability (claims 10, 20; see at least figs. 1, 6D; c4:1-9 

Claim 11. A method to identify a vehicular shell/unibody repair facility comprising:	●	by a control circuit operably coupled to a network interface (claims 1, 11; see at least figs. 7-8, c2:15-34 “computing devices communicatively coupled to the communication network, each of the one or more computing devices having a memory and one or more processors”):	●	receiving via the network interface identifying information for a given vehicle and information identifying damaged vehicular shell/unibody features of the given vehicle (claims 1, 11; see at least abstract, figs. 1-5, c3:25-40 “crash information of a vehicle involved in a crash to approximate the extent of damage to the vehicle,” c5:1-15 “information may include the damaged vehicle's identification number (VIN) and related data, …. may include the make, model, year, and type of vehicle as well as previous damage/repair information …. may include a vehicle data identifier (VDI) for the damaged vehicle. A VDI may include a plurality of segments corresponding to vehicle 

Claim 12. The method of claim 11 wherein the identifying information for the given vehicle comprises a 117-character vehicle identification number (VIN) (claims 2, 12; see at least c5:1-15 “information may include the damaged vehicle's identification number (VIN) and related data”).

Claim 13. The method of claim 11 wherein the identifying information for the given vehicle comprises make, model, and year information for the given vehicle (claims 3, 13; see at least c5:1-15 “information may include the damaged vehicle's identification number (VIN) and related data, …. may include the make, model, year”).

Claim 14. The method of claim 11 further comprising receiving, via the network interface, present location information for the given vehicle and wherein determining the relevant geographic location corresponding to the given vehicle comprises determining the relevant geographic location corresponding to the given vehicle as a function of the present location information (claims 4, 14; see at least c25:5-20).

Claim 15. The method of claim 14 wherein the present location information comprises global positioning system (GPS) information (claims 5, 15; see at least c25:5-20).

Claim 16. The method of claim 11 wherein the vehicular shell/unibody features include:	●	unibody components (claims 6, 16; see at least fig. 1, c4:31-67, c9:31-56);	●	sensors disposed within unibody components (claims 6, 16; see at least fig. 1, c4:31-67 “telematics devices, e.g., sensors, operatively coupled to the vehicle. … For example, spatial sensors may be placed at different locations throughout the vehicle. Each spatial sensor may correspond to a vehicle part such as, for example, a front pillar or a portion thereof,” c9:31-56 “spatial sensors disposed throughout the vehicle frame body may be used to detect a particular portion of the frame body has moved from its original alignment”).

Claim 17. The method of claim 16 wherein the vehicular shell/unibody features do not include:	●	powertrain components (claims 7, 17; Please note: negative limitations such as this are generally interpreted as the mere absence of an affirmative limitation.  Thus this limitation would be anticipated by any prior art that does not indicate the presence of powertrain components in this context (the description of vehicular shell/unibody features).  The reference does not describe powertrain components, and therefore must be understood as not including them.);	●	window glass (claims 7, 17; Please note: negative limitations such as this are 

Claim 18. The method of claim 11 wherein the plurality of special circumstances that characterize repairability requirements for the vehicular shell/unibody features of the given vehicle include particular materials used to form any of the vehicular shell/unibody features (claims 8, 18; see at least c10:35-57 “treatment complexity level may include estimates or indications of the … type and amount of vehicle body parts that may be e.g., body panel (front, side, rear, quarter-panel, rocker panel, driver-side, and passenger-side), bumper, radiator, lights, water pump, battery, struts, frame, and gas tank”).

Claim 19. The method of claim 11 wherein identifying the at least one vehicular repair facility comprises identifying the at least one vehicular repair facility as a further function of at least one additional selection criteria (claims 9, 19; see at least abstract “treatment facility evaluation characteristics such as repair duration data, quality rating, availability, price schedule, location data, or a quality rating for one or more suppliers used by the treatment facility”).

Claim 20. The method of claim 19 wherein the at least one additional selection criteria comprises at least one of:	●	service hours (claims 10, 20; see at least abstract “availability,” c11:10-32 “hours of repair time”);	●	replacement vehicle availability (claims 10, 20; Please note: The phrase "at least one" recites alternative or optional limitations only one of which is required.  Language claiming elements in the alternative is anticipated by the presence of any single alternative.  Beyond that it does not result in any further limitation because it merely represents contingencies that are not required.  Applicant is reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted."));	●	vehicle pickup service availability (claims 10, 20; see at least figs. 1, 6D; c4:1-9 “allows for vehicles damaged in a collision to be transported directly to a treatment facility”);	●	repaired-vehicle return service availability (claims 10, 20; Please note: see previous comment concerning alternative or optional limitations only one of which is required.);	●	repair parts availability (claims 10, 20; see at least figs. 1, 5D);	●	estimated repair time (claims 10, 20; see at least abstract “repair duration data”);	●	quality of service records (claims 10, 20; see at least abstract “quality rating … or a quality rating for one or more suppliers”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Adegan, Patent No. US 10,360,601 B1: teaches all limitations of claims 1-20 and is therefore an additional anticipatory reference.
	●	TONG, Pub. No. US 2017 /0337593 A1: teaches recommending an auto shop based on location and service requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122.  The examiner can normally be reached on Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        September 22, 2021